Title: To Alexander Hamilton from George Washington, [2–6 December 1790]
From: Washington, George
To: Hamilton, Alexander


[Philadelphia, December 2–6, 1790]
Dear Sir—(Private)
Your indisposition has prevented me from giving you as much trouble in making my communications to Congress as otherwise, I might have done.
The article of your notes which respect the loan in Holland, I am somewhat at a loss to frame into a paragraph for the Speech, and therefore pray your assistance.
I had got it as pr. the enclosed, but upon a revision, it does not appear right. Be so good therefore as to new model, and let me have it (if convenient to you) this afternoon with the sums expressed where necessary.
I am sincerely   Yrs.
GWn
